internal_revenue_service number release date index number -------------------------- -------------------------- ------------------------ -------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-135216-07 date july legend x a b -------------------------- ----------------------- ------------------- ------------------------- ----------------- ------------------------- state ------------------ d1 ya yb yc c d --------------------------- ------- ------- ------- ------ ------ e ---------- f ---------- plr-135216-07 dear ---------------- this letter responds to a letter dated date and subsequent correspondence written on behalf of x requesting a ruling under sec_1362 and f of the internal_revenue_code facts x was formed under state law on d1 at the time of its formation x’s shareholders a and b intended for x to be an s_corporation effective d1 however x's form_2553 election by a small_business_corporation was not filed timely from d1 through yb a owned c of x and b owned d for years after yb a owned e of x and b owned f x represents that x may have made disproportionate distributions to a and b during the period from d1 through yc however x represents that if any disproportionate distributions have been made x has taken steps to correct those disproportionate distributions x requests a ruling that it will be recognized as an s_corporation effective d1 x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have more than one class of stock sec_1362 provides that an election under sec_1362 may be made by a small_business_corporation for any taxable_year a at any time during the preceding_taxable_year or b at any time during the taxable_year and on or before the 15th day of the third month of the taxable_year sec_1362 provides that if a small_business_corporation makes an election under sec_1362 for any taxable_year and the election is made after the 15th day of the third month of the taxable_year and on or before the 15th day of the third month of the following taxable_year then the election is treated as made for the following taxable_year sec_1362 provides that if an election under sec_1362 is made for any taxable_year determined without regard to sec_1362 after the date prescribed by sec_1362 for making the election for the taxable_year or no sec_1362 election is made plr-135216-07 for any taxable_year and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat the election as timely made for the taxable_year and sec_1362 shall not apply sec_1362 provides that an election under sec_1362 terminates whenever the corporation ceases to be a small_business_corporation for s_corporation elections made and terminations occurring before date sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in the ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make the adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to this period then notwithstanding the circumstances resulting in the ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1361-1 provides in part that a corporation that has more than one class of stock does not qualify as a small_business_corporation generally a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides in part that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement of sec_1361 and this paragraph l although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances plr-135216-07 sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner conclusion based on the facts and representations submitted we conclude that x had reasonable_cause for its failure to make an election under sec_1362 therefore the election is to be treated under sec_1362 as filed timely effective d1 we further conclude that if x’s s_corporation_election may have terminated due to a second class of stock the termination was inadvertent within the meaning of sec_1362 therefore x will be treated as an s_corporation from d1 and thereafter provided x’s s_corporation_election is otherwise valid and is not otherwise terminated under sec_1362 and x and shareholders a and b make the following adjustments x must file form_1120s u s income_tax return for an s_corporation for its tax years ya through yb for all relevant years a and b must include the separately and nonseparately computed items attributable to their shares in their income as provided in sec_1366 make adjustments to the stock basis of those shares as provided in sec_1367 and take into account any distributions with respect to those shares as provided in sec_1368 in addition x must file form_2553 to be effective on d1 with the appropriate service_center no later than days from the date of this letter a copy of this letter should be attached to the form_2553 a copy is enclosed for that purpose except as expressly provided herein we express or imply no opinion concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether x is otherwise eligible to be an s_corporation for federal tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-135216-07 the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination sincerely s christine ellison chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
